            Case 2:20-cv-03756-JMY Document 43 Filed 08/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VICTORIA MIDDLETON,                              :
                                                 :     No. 20-cv-3756-JMY
       v.                                        :
                                                 :
TRANS UNION, LLC., et al.                        :

                                                 ORDER

       AND NOW, this 19th day of August 2021, upon consideration of the Motion to Dismiss

for Lack of Jurisdiction (ECF No. 20) filed by the Defendants Sterling Jewelers, Inc. and Signet

Jewelers, Ltd., and all papers filed in support thereof and in opposition thereto, and for the

reasons set forth in the accompanying Memorandum, it is hereby ORDERED that said motion

will be GRANTED in part and DENIED in part as follows:

       1.       Defendants’ motion will be DENIED as it pertains to Sterling Jewelers, Inc.; and

       2.       Defendants’ motion will be GRANTED as it pertains to Signet Jewelers, Ltd. and

                Signet Jewelers, Ltd. will be dismissed from this case.

       It is further ORDERED that Plaintiff will be GRANTED leave to file a second amended

complaint to allege facts sufficient to establish a prima facie case of personal jurisdiction over

Signet Jewelers, Ltd. Said second amended complaint shall be filed within twenty days of the

date that this Order is entered on the docket.



                                                 BY THE COURT:

                                                   /s/ John Milton Younge
                                                 Judge John Milton Younge
